         Case 4:20-cr-00043-BMM Document 24 Filed 09/24/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                   CR 20-43-GF-BMM

               Plaintiff,
                                              ORDER GRANTING AMENDED
        vs.                                   MOTION TO REVOKE PRETRIAL
                                              RELEASE
  COREY DANE HILL,

               Defendant.


      The Government has moved to revoke the defendant’s pretrial release. I

find there is probable cause to believe the defendant has violated his conditions of

release, supported by the amended affidavit of the U.S. Pretrial Services Officer

given under penalty of perjury. The Court grants the motion.

      DATED this 24th day of September 2020.




                                          1
